The former owners of two parcels of real property, title to which had been acquired by respondent through in rem foreclosure, appeal from two orders denying their motions, pursuant to section 108 of the Civil Practice Act, to relieve them from default judgments entered in the foreclosure actions, and for other relief. Orders affirmed, without costs. {City of Peekskill v. Perry, 272 App. Div. 940; City of New York v. Lynch, 281 App. Div. 1038, affd. 306 N. Y. 809; Town of Somers v. Covey, 283 App. Div. 883.) Nolan, P. J., Adel, Schmidt, Beldock and Murphy, JJ., concur. [See post, p. 980.]